     Case 2:10-cv-06860-WDK-FMO Document 23 Filed 05/10/21 Page 1 of 1 Page ID #:120



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                        UNITED STATES DISTRICT COURT
                                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                       )
                                                         )
 7                     Plaintiff,       vs.              )   Case No.: 2:10-CV-06860-WDK-FMO
                                                         )
 8     NUBIA ESTRADA, et al,                             )   [             RENEWAL OF JUDGMENT
                                                         )                 BY CLERK
 9                 Defendant,                            )
                                                         )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
       F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Nubia Estrada,
13
       an individual d/b/a Tina’s Bar, entered on June 7, 2011, be and the same is hereby renewed in the
14
       amounts as set forth below:
15
              Renewal of money judgment
16
                      a. Total judgment                                $     7,460.00
17
                      b. Costs after judgment                          $        00.00
18
                      c. Subtotal (add a and b)                        $     7,460.00
19
                      d. Credits                                       $        00.00
20
                      e. Subtotal (subtract d from c)                  $     7,460.00
21
                      f.   Interest after judgment(.18%)               $       133.25
22
                      g. Fee for filing renewal of application         $        00.00
23
                      h. Total renewed judgment (add e, f and g) $          7,593.25
24

25
               May 10, 2021
       Dated: ___________________                                           ______ ,
                                               CLERK, by _________________________
                                                         ____________________              Deputy Clerk
26                                                Deputy

27

28




                                               Renewal of Judgment
